Exhibit 10.51

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

CHANGE OF CONTROL EMPLOYMENT AGREEMENT, dated as of the [        ] day of
[                ], [                ] (this “Agreement”), by and between The
PNC Financial Services Group, Inc., a Pennsylvania corporation (the “Company”),
and [                ] (the “Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined
herein). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control, to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change of Control and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations. Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Section 1. Certain Definitions. (a) “Effective Date” means the first date during
the Change of Control Period (as defined herein) on which a Change of Control
occurs. Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment with the Company is terminated by the Company other than
for Cause, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party that has taken
steps reasonably calculated to effect a Change of Control or (ii) otherwise
arose in connection with or anticipation of a Change of Control (such a
termination of employment, an “Anticipatory Termination”), then for all purposes
of this Agreement, “Effective Date” means the date immediately prior to the date
of such termination of employment.

(b) “Change of Control Period” means the period commencing on the date hereof
and ending on the first anniversary of the date hereof; provided, however, that,
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof, the
“Renewal Date”), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate one year from such Renewal
Date, unless, at least 60 days prior to the Renewal Date, the Company shall give
notice to the Executive that the Change of Control Period shall not be so
extended.

(c) “Affiliated Company” means any company controlled by, controlling or under
common control with the Company.



--------------------------------------------------------------------------------

(d) “Benefits Period” means the period commencing on the Date of Termination (as
defined herein) and continuing thereafter for the number of months equal to the
product of 12 and the Classification Factor.

(e) “Change of Control” means:

(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(e), the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliated
Company, (4) any acquisition pursuant to an Excluded Combination (as defined in
Section 1(e)(iii)) or (5) an acquisition of beneficial ownership representing
between 20% and 40%, inclusive, of the Outstanding Company Voting Securities or
Outstanding Company Common Stock shall not be considered a Change of Control if
the Incumbent Board as of immediately prior to any such acquisition approves
such acquisition either prior to or immediately after its occurrence;

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board (excluding any Board seat that is vacant or otherwise unoccupied);
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”),
excluding, however, a Business Combination following which all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election



--------------------------------------------------------------------------------

of directors (or, for a non-corporate entity, equivalent governing body), as the
case may be, of the entity resulting from such Business Combination (including
an entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(f) “Classification Factor” means two, provided, that upon the date on which the
Executive attains age 65, if and only if the Effective Date has not occurred as
of such date, the Classification Factor shall be reduced to one.

Section 2. Employment Period. The Company hereby agrees to continue the
Executive in its employ, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the second
anniversary of the Effective Date (the “Employment Period”). The Employment
Period shall terminate upon the Executive’s termination of employment for any
reason.

Section 3. Terms of Employment. (a) Position and Duties. (i) During the
Employment Period, (A) the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 120-day period
immediately preceding the Effective Date, (B) the Executive’s services shall be
performed at the office where the Executive was employed immediately preceding
the Effective Date or at any other location less than 50 miles from such office
and (C) the Executive shall not be required to travel on Company business to a
substantially greater extent than required during the 120-day period immediately
prior to the Effective Date.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.



--------------------------------------------------------------------------------

(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (the “Annual Base Salary”) at an annual rate
at least equal to 12 times the highest monthly base salary paid or payable,
including any base salary that has been earned but deferred, to the Executive by
the Company and the Affiliated Companies in respect of the 12-month period
immediately preceding the month in which the Effective Date occurs. The Annual
Base Salary shall be paid at such intervals as the Company pays executive
salaries generally. During the Employment Period, the Annual Base Salary shall
be reviewed at least annually, beginning no more than 12 months after the last
salary increase awarded to the Executive prior to the Effective Date. Any
increase in the Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. The Annual Base Salary shall
not be reduced after any such increase and the term “Annual Base Salary” shall
refer to the Annual Base Salary as so increased.

(ii) Annual Bonus. In addition to the Annual Base Salary, the Executive shall be
awarded, with respect to each fiscal year of the Company ending during the
Employment Period, an annual bonus (the “Annual Bonus”) in cash at least equal
the product of (A) the Executive’s Annual Base Salary and (B) the Executive’s
average Bonus Percent (as defined below) with respect to the three fiscal years
(or such shorter period during which the Executive has been employed by the
Company) immediately preceding the Effective Date (such average, the “Minimum
Annual Bonus Percent”). Notwithstanding the foregoing and not in contravention
of the foregoing, to the extent that, during the Employment Period, the
committee administering the applicable annual incentive plan establishes
specific Annual Bonus targets with respect to an applicable fiscal year of the
Company ending during the Employment Period for peer executives of the Company,
the Annual Bonus target (the “Annual Bonus Target”) established by such
committee for the Executive shall be no less favorable to the Executive than the
annual bonus target established for such peer executives of the Company, and any
performance criteria established with respect to the Executive’s Annual Bonus
Target shall be (and shall be evaluated on a basis that is) no less favorable to
the Executive than the performance criteria (and the basis for evaluation)
applicable to peer executives of the Company. For purposes of this Agreement,
the “Bonus Percent” shall mean, with respect to a particular fiscal year of the
Company, the amount expressed as a percentage equal to (1) the Executive’s
annual bonus (including any amounts deferred, whether pursuant to the
Executive’s election or otherwise, and the cash value (measured in accordance
with the immediately following sentence) of any portion of any annual bonus
amounts paid in stock, restricted stock or other equity-based consideration and
of any additional stock, restricted stock or other equity-based awards granted
to the Executive with respect to the portion of such bonus amounts paid in
stock, restricted stock or an equity-based award) earned under the Company’s
annual incentive plans, or any comparable bonus under any predecessor or
successor plan, with respect to such fiscal year, divided by (2) the Executive’s
annual base salary paid or payable to the Executive with respect to such fiscal
year. For purposes of the preceding sentences, shares of stock or other
consideration will be valued without regard to any vesting, transfer or other
restrictions applicable to such stock or other consideration, and the cash value
of any equity-based portion of such annual bonus will be determined based on
(x) a per share value equal to the closing price of the stock, as of the date
the shares were awarded, on the principal stock exchange on which the stock is
traded, (y) with respect to any performance vesting awards, the actual
performance for any performance periods completed prior to the Effective Date
and target performance for any performance periods that are not completed prior
to the Effective Date, and (z) with respect to awards that are stock



--------------------------------------------------------------------------------

options, the grant date value determined based on the Company’s valuation
methodology as in effect on the date of grant. Each such Annual Bonus shall be
paid no later than two and a half months after the end of the fiscal year of the
Company for which the Annual Bonus is awarded, unless deferred either (I) by the
Executive or the Company pursuant to an arrangement that meets the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) or
(II) to the extent required by applicable law.

(iii) Long-Term Cash and Equity Incentives, Savings and Retirement Plans. During
the Employment Period, the Executive shall be entitled to participate in all
long-term cash incentive, equity incentive, savings and retirement plans,
practices, policies and programs applicable generally to other peer executives
of the Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and the Affiliated Companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and the Affiliated Companies.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and the Affiliated Companies
(including medical, prescription, dental, vision, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other peer executives of the Company and
the Affiliated Companies, but in no event shall such plans, practices, policies
and programs provide the Executive with benefits that are less favorable, in the
aggregate, than the most favorable of such plans, practices, policies and
programs in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to other peer
executives of the Company and the Affiliated Companies.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred (regardless of
whether incurred prior to or following the Effective Date) by the Executive in
accordance with the most favorable policies, practices and procedures of the
Company and the Affiliated Companies in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and the Affiliated Companies.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including tax and financial planning services,
payment of club dues, and, if applicable, transportation benefits and payment of
related expenses, in accordance with the most favorable plans, practices,
programs and policies of the Company and the Affiliated Companies in effect for
the Executive at any time during the 120-day period immediately



--------------------------------------------------------------------------------

preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and the Affiliated Companies.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and the Affiliated Companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and the Affiliated Companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

Section 4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically if the Executive dies during the
Employment Period. If the Company determines in good faith that the Disability
(as defined herein) of the Executive has occurred during the Employment Period
(pursuant to the definition of “Disability”), it may give to the Executive
written notice in accordance with Section 11(d) of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided, however, that,
within the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. “Disability” means the absence
of the Executive from the Executive’s duties with the Company on a full-time
basis for 180 consecutive business days as a result of incapacity due to mental
or physical illness that is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld).

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means:

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties (as contemplated by Section 3(a)(i)(A)) with the Company
or any Affiliated Company (other than any such failure resulting from incapacity
due to physical or mental illness or following the Executive’s delivery of a
Notice of Termination for Good Reason), after a written demand for substantial
performance is delivered to the Executive by the Board or the Chief Executive
Officer of the Company that specifically identifies the manner in which the
Board or the Chief Executive Officer of the Company believes that the Executive
has not substantially performed the Executive’s duties; or



--------------------------------------------------------------------------------

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors (or equivalent governing body) of the ultimate parent of the Company
(the “Applicable Board”), (B) the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company or (C) the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. The
cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Applicable Board (excluding the Executive, if
the Executive is a member of the Applicable Board) at a meeting of the
Applicable Board called and held for such purpose (after reasonable notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel for the Executive, to be heard before the Applicable Board),
finding that, in the good faith opinion of the Applicable Board, the Executive
is guilty of the conduct described in Section 4(b)(i) or 4(b)(ii), and
specifying the particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason. “Good Reason” means:

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 3(a), or any other diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

(ii) any failure by the Company to comply with any of the provisions of
Section 3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 3(a)(i)(B);

(iv) any action or inaction that constitutes a material breach by the Company of
this Agreement; or

(v) any failure by the Company to comply with and satisfy Section 10(c).



--------------------------------------------------------------------------------

For purposes of this Section 4(c), any good faith determination of Good Reason
made by the Executive shall be conclusive. The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses
(i) through (v) shall not affect the Executive’s ability to terminate employment
for Good Reason, and the Executive’s death following delivery of a Notice of
Termination for Good Reason shall not affect the Executive’s estate’s
entitlement to severance payments benefits provided hereunder upon a termination
of employment for Good Reason.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(d). “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination shall be not more than 60 days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder. If within 30 days of receiving the Notice
of Termination the party receiving such notice notifies the other party that a
dispute exists concerning the provisions of this Agreement that apply to such
termination, the dispute shall be resolved either (A) by mutual written
agreement of the parties or (B) by a final judgment, order or decree of a court
of competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected). The
parties shall pursue the resolution of such dispute with reasonable diligence.
Following the final resolution of such dispute, any party owing any payments
under this Agreement pursuant to such resolution shall make all such payments,
together with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”) determined as of the Date of
Termination (and in the case of compensatory amounts payable to the Executive
under this Agreement, accrued from the Date of Termination) through the date
such payments are actually made. Notwithstanding anything herein to the
contrary, the Executive’s mental or physical incapacity following the receipt of
a Notice of Termination by the Company terminating the Executive’s employment
other than for Cause shall not affect the obligation of the Company to pay, or
the Executive’s entitlement to, the payments and benefits to which the Executive
is entitled to under this Agreement upon a termination of employment other than
for Cause, regardless of whether the Company terminates the Executive’s
employment as a result of such mental or physical incapacity prior to the date
set forth in the Notice of Termination.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or such later date
specified in the Notice of Termination, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination or such later date specified in the Notice of Termination, as the



--------------------------------------------------------------------------------

case may be, (iii) if the Executive resigns without Good Reason, the date on
which the Executive notifies the Company of such termination and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.

Section 5. Obligations of the Company upon Termination. (a) By the Executive for
Good Reason; By the Company Other Than for Cause, Death or Disability. If,
during the Employment Period, the Company terminates the Executive’s employment
other than for Cause, Death or Disability, or the Executive terminates
employment for Good Reason (subject to the limitation provided in clause (vi) of
this Section 5(a)):

(i) the Company shall pay to the Executive, in a lump sum in cash within 30 days
after the Date of Termination, the aggregate of the following amounts:

(A) the sum of:

 

  (1) the Executive’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid;

 

  (2) the Executive’s business expenses that are reimbursable pursuant to
Section 3(b)(v) but have not been reimbursed by the Company as of the Date of
Termination;

 

  (3) if an annual bonus for the fiscal year of the Company immediately
preceding the fiscal year of the Company in which the Date of Termination occurs
(x) has not been determined as of the Date of Termination, an amount equal to
the product of (I) the percentage of the Executive’s Annual Base Salary on which
the Executive’s target cash incentive award is based under the Company’s annual
incentive plans (the “Target Bonus Percent”) in effect during the fiscal year of
the Company preceding the Effective Date, or to the extent no such percentage
exists, the Minimum Annual Bonus Percent, and (II) the Annual Base Salary, or
(y) has been determined as of the Date of Termination but not yet paid, the
greater of (I) the bonus amount as so determined and (II) the product of the
Minimum Annual Bonus Percent and the Annual Base Salary) (such amount, the
“Prior Year Bonus”);

 

  (4) any accrued vacation pay to the extent not theretofore paid (the sum of
the amounts described in subclauses (1), (2), (3) and (4), the “Accrued
Obligations”); and

 

  (5) an amount equal to the product of (x) the Executive’s Target Bonus Percent
in effect during the fiscal year of the Company preceding the Effective Date, or
to the extent no such percentage exists, the Minimum Annual Bonus Percent, and
(y) the Annual Base Salary (such amount, the “Termination Year Bonus”);



--------------------------------------------------------------------------------

provided, that notwithstanding the foregoing, if any portion of the Executive’s
annual bonus for the fiscal year of the Company immediately preceding the fiscal
year of the Company in which the Date of Termination occurs has been deferred,
then for purposes of this Section 5 (except as set forth in Section 5(d) with
respect to a termination for Cause), such deferral, and the terms of the
applicable deferral arrangement, shall apply to the same portion of the Prior
Year Bonus, and such portion shall not be considered as part of the “Accrued
Obligations” but shall instead be an “Other Benefit” (as defined below);

(B) the amount equal to the product of (x) the Classification Factor and (y) the
sum of the following amounts:

(1) the Annual Base Salary; and

(2) the product of (x) the higher of (I) the Minimum Annual Bonus Percent and
(II) the average Bonus Percent for the three fiscal years (or such shorter
period during which the Executive has been employed by the Company) immediately
preceding the Date of Termination, and (y) the Annual Base Salary (such product,
the “Highest Annual Bonus”); provided, however, that the Highest Annual Bonus
shall be calculated for purposes of this Section 5(a)(i)(B)(2) assuming the
Bonus Percent with respect to the fiscal year of the Company immediately
preceding the Effective Date is not less than the Executive’s Target Bonus
Percent for such fiscal year, but only to the extent such a Target Bonus Percent
was established for the Executive; and

(C) an amount equal to the sum of the Company’s or an Affiliated Company’s (as
applicable) contributions under The PNC Financial Services Group, Inc. Incentive
Savings Plan (or any similar tax-qualified defined contribution or individual
account plan) in which the Executive participates as of the Date of Termination
(or, if more favorable to the Executive, the plans as in effect immediately
prior to the Effective Date) (collectively, the “Savings Plans”) that the
Executive would receive if the Executive’s employment continued during the
Benefits Period, assuming for this purpose that (1) the Executive’s benefits
under such plans are fully vested; (2) the Executive’s compensation during each
year of the Benefits Period is equal to the Annual Base Salary and the Highest
Annual Bonus, and such amounts are paid in equal installments ratably over each
year of the Benefits Period; (3) the Executive received (x) an Annual Bonus with
respect to the year in which the Date of Termination occurs equal to the amount
payable pursuant to Section 5(a)(i)(A)(5) and (y) an Annual Bonus with respect
to the fiscal year of the Company preceding the Date of Termination equal to the
amount payable pursuant to Section 5(a)(i)(A)(3), in each case, only to the
extent that an accrual in respect of the compensation described in this clause
(3) has not already been credited to the Executive under the Savings Plans;
(4) the amount of any such employer contributions is equal to the maximum amount
that could be



--------------------------------------------------------------------------------

provided under the terms of the applicable Saving Plans for the year in which
the Date of Termination occurs (or, if more favorable to the Executive, or in
the event that as of the Date of Termination the amount of any such
contributions for such year is not determinable, the amount of contribution that
could be provided under the Savings Plans for the plan year ending immediately
prior to the Effective Date) for a participant whose compensation is as provided
in clauses (2) and (3) above; and (5) to the extent that the Company’s
contributions are determined based on the contributions or deferrals of the
Executive, disregarding the Executive’s actual contributions or deferral
elections as of the Date of Termination and assuming that the Executive had
elected to participate in the Savings Plans and to defer that percentage of
Annual Base Salary and/or Annual Bonuses under the Savings Plans that would
result in the maximum possible Company contribution.

(ii) Pension Benefits.

(A) Vesting of Pension Plan Benefits.

(1) To the extent that (i) the Executive’s benefits under The PNC Financial
Services Group, Inc. ERISA Excess Pension Plan or any successor plan in which
the Executive participates as of the Date of Termination (or, if more favorable
to the Executive, the plans as in effect immediately prior to the Effective
Date) (the “Excess Plan”) are unvested as of the Date of Termination, and
(ii) the Executive would become vested in the Excess Plan had the Executive’s
employment continued for a number of years (including partial years) equal to
the Classification Factor, Executive’s benefits under the Excess Plan shall vest
in full and be paid to the Executive in accordance with the terms of such plan.
This clause 5(a)(ii)(A)(1) shall constitute an amendment of the Excess Plan.

(2) To the extent that (i) the Executive is not fully vested in the accrued
benefit under The PNC Financial Services Group, Inc. Pension Plan or any
successor plan in which the Executive participates as of the Date of Termination
(or, if more favorable to the Executive, the plans as in effect immediately
prior to the Effective Date) (the “Pension Plan,” and together with the Excess
Plan, the “Company Pension Plans”) as of the Date of Termination, and (ii) the
Executive would become vested in the Pension Plan had the Executive’s employment
continued for a number of years (including partial years) equal to the
Classification Factor, the Company shall immediately credit to the Executive’s
account balance under the Excess Plan an amount equal to the Executive’s
unvested benefit under the Pension Plan as of the Date of Termination, which
amount will be paid to the Executive in accordance with the terms of, and the
Executive’s distribution elections (if any) applicable to, the Excess Plan.

(B) Additional Earnings Credits with respect to the Benefits Period. In addition
to the benefits provided under Section 5(a)(ii)(A), the Company shall pay



--------------------------------------------------------------------------------

to the Executive within 30 days of the Date of Termination a lump sum amount in
cash equal to the earnings credits under the Company Pension Plans in which the
Executive participates as of the Date of Termination (or, if more favorable to
the Executive, the Company Pension Plans in which the Executive participated as
in effect immediately prior to the Effective Date), that the Executive would
receive if the Executive’s employment continued during the Benefits Period and
assuming for this purpose the following: (1) the Executive’s benefits under such
plans are fully vested; (2) the Executive’s compensation during each year of the
Benefits Period is equal to the Annual Base Salary and the Highest Annual Bonus,
and such amounts are paid in equal installments ratably over each year of the
Benefits Period; (3) the Executive received (x) an Annual Bonus with respect to
the year in which the Date of Termination occurs equal to the amount payable
pursuant to Section 5(a)(i)(A)(5) and (y) an Annual Bonus with respect to the
fiscal year of the Company preceding the Date of Termination equal to the amount
payable pursuant to Section 5(a)(i)(A)(3), in each case, only to the extent that
an accrual in respect of the compensation described in this clause (3) has not
already been credited to the Executive under the Company Pension Plans; and
(4) the earnings credits are at the level of earnings credits as in effect under
the Company Pension Plans as of the Date of Termination or, if more favorable to
the Executive, as in effect under the Company Pension Plans immediately prior to
the Effective Date.

(C) No Adverse Effect. The determinations and calculations made pursuant
Sections 5(a)(ii)(A)(2) and 5(a)(ii)(B) shall be made without giving effect to
any amendments made to the Company Pension Plans during the Employment Period
that adversely affect in any manner the amount of pension benefits payable to
the Executive under the Company Pension Plans.

(iii) Continued Health Care Insurance Coverage.

(A) During the Benefits Period, the Company shall provide the Executive with
medical and dental insurance coverage (the “Health Care Benefits”) substantially
similar in all respects to those which the Executive and his or her eligible
dependents were receiving immediately prior to the Notice of Termination or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and the Affiliated
Companies and their eligible dependents; provided, however, that the Health Care
Benefits shall be provided during the Benefits Period in such a manner that such
benefits are excluded from the Executive’s income for federal income tax
purposes to the maximum extent permitted by applicable law.

(B) The receipt of the Health Care Benefits shall, except as provided in
5(a)(iii)(E) below, be conditioned upon the Executive continuing to pay the
applicable premiums for such Health Care Benefits during the Benefits Period.

(1) The applicable monthly premium shall be the monthly premium as in effect at
the Company from time to time with respect to the coverage provided under
Section 4980B of the Code (the “COBRA Premium”).



--------------------------------------------------------------------------------

(2) During the portion of the Benefits Period in which the Executive continues
to receive coverage under the Company’s Health Care Benefits plans, the Company
shall pay to the Executive an amount equal to the premium cost set forth in
clause (1) above, minus the amount equal to the employee contribution rate that
is paid by Company employees generally for such coverage, as in effect from time
to time (and which amount shall in no event be greater than the employee
contribution rate for the applicable level of coverage as in effect immediately
prior to the Effective Date and shall not take into account any premium or cost
increases which constituted Good Reason pursuant to Section 4(c)), which payment
shall be paid in advance on the first payroll day of each month, commencing with
the month immediately following the Executive’s Date of Termination, provided
that the first such payment shall be made within 30 days after the Date of
Termination.

(C) The Health Care Benefits otherwise receivable by the Executive pursuant to
Section 5(a)(iii) shall terminate if the Executive becomes re-employed with
another employer and is eligible to receive health care benefits under another
employer-provided plan. The Executive agrees to report to the Company any
coverage and benefits actually received by or made available to the Executive
from such other employer(s).

(D) During the Benefits Period, the Executive shall be entitled to elect to
change the Executive’s level of coverage and/or choice of coverage options (such
as the Executive only or family medical coverage) with respect to the Health
Care Benefits to the same extent that actively employed senior executives of the
Company are permitted to make such changes; provided, however, that in the event
of any such changes, the premiums paid by the Executive for the Health Care
Benefits shall reflect any cost increase or decrease to the premium rates set
forth in Section 5(a)(iii)(B)(1).

(E) During the COBRA health care continuation coverage period under
Section 4980B of the Code (the “COBRA Period”), all group health benefits
provided to the Executive pursuant to this Section 5(a)(iii) shall constitute
continuation coverage for purposes of Part 6 of Title I of the Employee
Retirement Income Security Act of 1974, as amended, and Section 4980B of the
Code to the maximum extent permitted thereby. To the extent that, after the
COBRA Period, the Company is unable to provide the Executive with the Health
Care Benefits required by this Section 5(a)(iii) under the Company’s benefit
plans in such a manner that such benefits (and the costs and premiums thereof)
are excluded from the Executive’s income for federal income tax purposes or
otherwise, the Company shall provide such benefits at the level required thereby
through the purchase of individual insurance coverage, the full cost of which
shall be borne by the Company and paid directly to the applicable insurance
carrier at



--------------------------------------------------------------------------------

such time as the Company would have otherwise made payments to the Executive
pursuant to Section 5(a)(iii)(B)(2) had such benefits been provided through the
Company’s Health Care Benefits plans.

(iv) The Company shall pay to the Executive, in a lump sum in cash within 30
days after the Date of Termination, an amount equal to the product of (A) the
annual premium payments based on the conversion rates applicable to the
Executive as of the Date of Termination in respect of the group term life
insurance policy (and not any supplemental policies) under which the Executive
was covered immediately prior to the Date of Termination and (B) the
Classification Factor. To the extent requested by the Executive within 30 days
following the Date of Termination, the Company shall take all action necessary,
if any, to facilitate the Executive’s exercise of all conversion privileges, if
any, under such group term life insurance policy.

(v) Except as otherwise set forth in the last sentence of Section 6, to the
extent not theretofore paid or provided, the Company shall timely pay or provide
to the Executive any Other Benefits (as defined in Section 6) in accordance with
the terms of the underlying plans or agreements.

(vi) The aggregate amount payable under clauses (i)(A)(5) (less the amount of
the Termination Year Bonus applicable on a pro rata basis to the portion of the
fiscal year through the Date of Termination), (i)(B), (i)(C), (ii)(A) (solely
with respect to the unvested portion of any such benefits that vest as a result
of this clause), (ii)(B), and (iv) of this Section 5(a) (collectively the
“Additional Severance Benefits”) may not exceed 2.99 times the sum of the Annual
Base Salary and the Annual Bonus Target for the year of termination (the
“Severance Benefits Limitation”). If no Annual Bonus Target has been established
in accordance with Section 3(b)(ii) for the year of termination, then the Annual
Bonus Target for the year prior to the year of termination will be used in this
computation. If no Annual Bonus Targets have been established for either the
year of termination or the prior year, then, in lieu of the Annual Bonus Target,
the average Annual Bonuses for the three years (or such shorter period as the
Executive has been employed by the Company) preceding the year of termination
will be used in this computation. If the payment or provision of all of the
Additional Severance Benefits would result in the Severance Benefits Limitation
being exceeded (based on reasonable estimates of the costs of any such
Additional Severance Benefits as of the Date of Termination consistent with the
Company’s approach and assumptions as applicable prior to the Change of
Control), the Additional Severance Benefits shall be reduced (only to the extent
necessary) under the following sections in the following order so as not to
exceed the Severance Benefits Limitation: (i) any payments that are subject to
clawback or recoupment under applicable law or the terms of any Company policy
as in effect prior to the Effective Date (it being understood that the terms of
any subsequent policy shall be inapplicable to the payments and benefits under
this Agreement unless expressly agreed in writing by the Executive),
(ii) Section 5(a)(iii)(B)(2) (and the alternative right to payment pursuant to
the last sentence of Section 5(a)(iii)(E)); (iii) Section 5(a)(v);
(iv) Section 5(a)(i)(C); (v) Section 5(a)(ii)(B); (vi) Section 5(a)(i)(B); and
(vii) Section 5(a)(i)(A)(5), in each case, beginning with the payments that
would be made last in time.



--------------------------------------------------------------------------------

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with (i) the Accrued Obligations, (ii) an
amount equal to a the product of (x) the Termination Year Bonus and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year of the Company through the Date of Termination and the denominator of which
is 365 (the “Pro Rata Bonus”) and (iii) the timely payment or delivery of the
Other Benefits, and shall have no other severance obligations under this
Agreement. The Accrued Obligations (subject to the proviso set forth in
Section 5(a)(i)(A) to the extent applicable) and the Pro Rata Bonus shall be
paid to the Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination. With respect to the provision of
the Other Benefits, the term “Other Benefits” as utilized in this Section 5(b)
shall include, without limitation, and the Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits at least equal to the most
favorable benefits provided by the Company and the Affiliated Companies to the
estates and beneficiaries of peer executives of the Company and the Affiliated
Companies under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with the payments and benefits as set forth in Section 5(a) above
at the times provided under Section 5(a) (subject to the proviso set forth in
Section 5(a)(i)(A) to the extent applicable and the limitations in
Section 5(a)(vi) to the extent applicable). With respect to the provision of the
Other Benefits following a Termination of Employment by reason of the
Executive’s Disability during the Employment Period, the term “Other Benefits”
shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits at least equal to the
most favorable of those generally provided by the Company and the Affiliated
Companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time thereafter generally with respect to other peer executives of the
Company and the Affiliated Companies and their families.

(d) Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide the
Executive with the Executive’s Annual Base Salary through the Date of
Termination, and the timely payment or delivery of the Other Benefits
(disregarding the proviso set forth in Section 5(a)(i)(A) to the extent
applicable), and shall have no other severance obligations under this Agreement.
If the Executive voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason, the Company shall provide to the
Executive the Accrued Obligations and the timely payment or delivery of the
Other Benefits, and shall have no other severance obligations under this
Agreement. In such case, all of the Accrued Obligations (subject to the proviso
set forth in Section 5(a)(i)(A)) shall be paid to the Executive in a lump sum in
cash within 30 days of the Date of Termination.



--------------------------------------------------------------------------------

Section 6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or the Affiliated Companies and for
which the Executive may qualify, nor, subject to Section 11(h), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement with the Company or the Affiliated Companies.
Amounts that are vested benefits or that the Executive is otherwise entitled to
receive under any plan, policy, practice or program of, or any other contract or
agreement with, the Company or the Affiliated Companies at or subsequent to the
Date of Termination (“Other Benefits”), including the pension benefits accrued
by the Executive under the Company Pension Plans, shall be payable in accordance
with such plan, policy, practice or program or contract or agreement, except as
explicitly modified by this Agreement. Without limiting the generality of the
foregoing, the Executive’s resignation under this Agreement with or without Good
Reason, shall in no way affect the Executive’s ability to terminate employment
by reason of the Executive’s “retirement” under, or the Executive’s eligibility
to receive benefits under, any compensation or benefit plans, programs or
arrangements of the Company or the Affiliated Companies, including any
retirement or pension plan or arrangement of the Company or the Affiliated
Companies or substitute plans adopted by the Company, the Affiliated Companies
or their respective successors, and any termination which otherwise qualifies as
Good Reason shall be treated as such even if it is also a “retirement” for
purposes of any such plan. To the extent that the Worker Adjustment and
Retraining Notification Act of 1988 set forth at 29 U.S.C. § 2101 et seq. or any
similar state or local statute to the extent not preempted by ERISA (the “WARN
Act”) requires the Company to make a payment (e.g., a payment in lieu of notice)
of any kind to the Executive because of the Executive’s involuntary termination
due to a layoff, reduction in force, plant or facility closing, sale of
business, or similar event, the separation pay and benefits provided under this
Agreement shall be in lieu of, or in full satisfaction of, the Company’s
obligations under the WARN Act. Notwithstanding the foregoing, if the Executive
receives payments and benefits pursuant to Section 5(a) or 5(c), the Executive
shall not be entitled to any severance pay or benefits under any severance plan,
program or policy of the Company and the Affiliated Companies, unless otherwise
specifically provided therein in a specific reference to this Agreement.

Section 7. Full Settlement; Legal Fees. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall, subject to Section 11(i), not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and subject to Section 5(a)(iii)(C), such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), at any time from the Effective Date
of this Agreement through the Executive’s remaining lifetime (or, if longer,
through the 20th anniversary of the Effective Date) to the full extent permitted
by law, all legal fees and expenses that the Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability



--------------------------------------------------------------------------------

of, or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive about
the amount of any payment pursuant to this Agreement), plus, in each case,
Interest determined as of the date such legal fees and expenses were incurred;
provided, however, in connection with a contest initiated by the Executive
related to an Anticipatory Termination, if a Change of Control has not occurred
during the pendency of such contest relating to an Anticipatory Termination (and
unless and until such time as a Change of Control does occur during the 12
months following the date of such Anticipatory Termination), the Company
(i) shall not pay such legal fees and expenses as incurred, but (ii) shall
reimburse the Executive for such legal fees and expenses within 30 days
following the final resolution of such contest if the Executive prevails on a
material issue in such contest.

Section 8. Certain Payment Adjustments. (a) Anything in this Agreement to the
contrary notwithstanding, in the event PricewaterhouseCoopers or such other
nationally recognized accounting firm as shall be designated by the Company
prior to the Effective Date (the “Accounting Firm”) shall determine that receipt
of all payments or distributions by the Company or its Affiliated Companies in
the nature of compensation to or for the Executive’s benefit, whether paid or
payable pursuant to this Agreement or otherwise (a “Payment”) would subject the
Executive to the excise tax under Section 4999 of the Code, the Accounting Firm
shall determine whether to reduce any of the Payments paid or payable pursuant
to this Agreement (the “Agreement Payments”) to the Reduced Amount (as defined
below). The Agreement Payments shall be reduced to the Reduced Amount if but
only if the Accounting Firm determines that the Executive would have a greater
Net After-Tax Receipt (as defined below) of aggregate Payments if the
Executive’s Agreement Payments were reduced to the Reduced Amount. If such a
determination is not made by the Accounting Firm, the Executive shall receive
all Agreement Payments to which the Executive is entitled under this Agreement.

(b) If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 8 shall be binding
upon the Company and the Executive and shall be made as soon as reasonably
practicable and in no event later than 60 days following the Date of
Termination. For purposes of reducing the Agreement Payments to the Reduced
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the payments and benefits under the following sections in
the following order (only to the extent necessary): (i) Section 5(a)(iii)(B)(2)
(and the alternative right to payment pursuant to the last sentence of
Section 5(a)(iii)(E)); (ii) Section 5(a)(iv); (iii) Section 5(a)(i)(C);
(iv) Section 5(a)(ii)(B); (v) 5(a)(i)(B); and (vi) Section 5(a)(i)(A)(5), in
each case beginning with the payment that would be made last in time. All fees
and expenses of the Accounting Firm shall be borne solely by the Company.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for



--------------------------------------------------------------------------------

the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (“Underpayment”), in each case, consistent with the calculation
of the Reduced Amount hereunder. In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive which the Accounting Firm believes has a
high probability of success determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company together with Interest;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Company to or for the benefit of the Executive together with
Interest.

(d) In connection with making determinations under this Section 8, the
Accounting Firm shall take into account the value of any reasonable compensation
for services rendered or to be rendered by the Executive before or after the
Change in Control, including any non-competition provisions that may apply to
the Executive, and the Company shall cooperate in the valuation of any services,
including any non-competition provisions.

(e) For purposes hereof, the following terms have the meanings set forth below:

(i) “Reduced Amount” shall mean the greatest amount of Agreement Payments that
can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Agreement
Payments pursuant to Section 8(a).

(ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Executive
certifies, in the Executive’s sole discretion, as likely to apply to him in the
relevant tax year(s).

Section 9. Confidential Information; No-Raid. (a) The Executive agrees that, in
the event the Executive’s employment with the Company is terminated for any
reason whatsoever, and as a result of such termination the Executive is entitled
to receive the severance amounts and benefits specified in Section 5(a) or
Section 5(c), the Executive shall not, for a period of one year after the Date
of Termination, employ or offer to employ, solicit, actively interfere with the
Company’s or any Company affiliate’s relationship with, or attempt to divert or
entice away, any officer of the Company or any Company affiliate.

(b) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential business or technical information, trade
secret, knowledge or



--------------------------------------------------------------------------------

data relating to the Company or the Affiliated Companies, and their respective
businesses, which information, knowledge or data shall have been obtained by the
Executive during the Executive’s employment by the Company or the Affiliated
Companies and which information, trade secret, knowledge or data shall not be or
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement). After termination of the
Executive’s employment with the Company, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those persons designated by the Company other
than (i) information that is generally known in the Company’s industry or
acquired from public sources, (ii) as required in the course of such employment
or (iii) as required by any court, supervisory authority, administrative agency
or applicable law. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

Section 10. Successors. (a) This Agreement is personal to the Executive, and,
without the prior written consent of the Company, shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees, and any benefit payable to or for the
benefit of Executive, if legally incompetent, or incapable of giving a receipt
therefor, shall be deemed paid when paid to Executive’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Company.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 10(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.

Section 11. Miscellaneous. (a) Governing Law. This Agreement shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without reference to principles of conflict of laws. As of the
date hereof, this Agreement supersedes and replaces the Change of Control
Employment Agreement, dated as of [●], between the Company and the Executive.
Subject to the last sentence of Section 11(k)(i), this Agreement may not be
amended or modified other than by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

(b) Section Headings; Construction. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation hereof. For purposes of this Agreement, the
term “including” shall mean “including, without limitation.”



--------------------------------------------------------------------------------

(c) Survivorship. Upon the expiration or other termination of this Agreement or
the Executive’s employment, the respective rights and obligations of the parties
hereto shall survive until such rights and obligations have been fulfilled.

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

if to the Executive:

At the most recent address on file at the Company.

if to the Company:

The PNC Financial Services Group, Inc.

The Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention:  Chief human resources executive of the Company

with a copy to:

The PNC Financial Services Group, Inc.

The Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention:  General Counsel of the Company

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(e) Enforceability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(f) Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such United States federal, state or local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

(g) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including the right of
the Executive to terminate employment for Good Reason pursuant to Sections
4(c)(i) through 4(c)(v), shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.



--------------------------------------------------------------------------------

(h) At-Will Employment. The Executive and the Company acknowledge that, except
as may otherwise be provided under any other written agreement between the
Executive and the Company, the employment of the Executive by the Company is “at
will” and, subject to Section 1(a), prior to the Effective Date, the Executive’s
employment may be terminated by either the Executive or the Company at any time
prior to the Effective Date, in which case the Executive shall have no further
rights under this Agreement. From and after the Effective Date, except as
specifically provided herein, this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof.

(i) Anticipatory Termination. In the event payments are made and benefits
provided under Section 5(a) in connection with an Anticipatory Termination,
notwithstanding anything contained herein to the contrary, if a Change of
Control does not occur within 12 months following the date of such Anticipatory
Termination, and the Company makes a demand in writing, (x) the Executive shall
forfeit the right to retain, and shall return to the Company, any after-tax cash
amounts received by the Executive from the Company, plus any amount realized by
the Executive by virtue of such amounts being returned to the Company due to any
refund of income or other taxes relating to, or the Executive’s ability to take
a loss on a tax return for, any such returned amounts, pursuant to
Section 5(a)(i)(A)(5), Section 5(a)(i)(B), Section 5(a)(i)(C), Section 5(a)(ii)
(to the extent previously paid, and to the extent not previously paid, any
additional amounts accrued or benefits deemed to be vested under the Company
Pension Plans pursuant to Section 5(a)(ii) shall be forfeited), and
Section 5(a)(iv); and (y) the Company’s obligations under this Agreement (other
than the obligation to reimburse legal fees payable in connection with a contest
relating to Anticipatory Termination as provided under Section 7), including the
provision of Health Care Benefits pursuant to Section 5(a)(iii), shall cease
(other than the Executive’s continued right to COBRA coverage at the Executive’s
expense during the COBRA Period) as of the date that is 12 months following the
date of such Anticipatory Termination (or, if earlier, the date on which the
proposed Change of Control to which the Anticipatory Termination was alleged to
have related is finally and formally abandoned or terminated).

(j) Incentive Compensation Regulations. As of the date hereof, the Federal rules
implementing Section 956 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act have not been finalized (the “Incentive Compensation Rules”).
Prior to the Effective Date, to the extent the Company determines necessary to
comply with the Incentive Compensation Rules as they may be finalized and
interpreted from time to time, the parties agree to cooperate in good faith to
amend the provisions of this Agreement that relate to incentive compensation
governed by the Incentive Compensation Rules in the manner that least impacts
the Executive’s rights hereunder and with the intent that the value of the
payments contemplated by such provisions to the Executive shall not be
diminished.

(k) Section 409A.

(i) General. This Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and shall in all
respects be interpreted and administered in accordance with Section 409A of the
Code. Each payment under this Agreement shall be treated as a separate payment
for purposes of Section 409A of the Code. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment



--------------------------------------------------------------------------------

to be made under this Agreement. In no event shall the Date of Termination be
deemed to occur until the Executive experiences a “separation from service”
within the meaning of Section 409A of the Code, and notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place shall be the Date of Termination. In the event that any payment
hereunder would constitute a substitute payment for “nonqualified deferred
compensation” within the meaning of Section 409A of the Code” such payments
shall be made in accordance with the payment schedule of the substituted
“nonqualified deferred compensation” and not the payment schedule set forth
herein. Prior to the Effective Date, as may be permitted by the applicable
Treasury Regulations, the Company may, in consultation with the Executive,
modify this Agreement, in the manner that least impacts the Executive’s rights
hereunder and without any diminution in the value of the payments to the
Executive, in order to cause the provisions of this Agreement to comply with or
be exempt from the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Executive pursuant to Section 409A of
the Code.

(ii) Reimbursement and In-Kind Benefits. All reimbursements and in-kind benefits
that constitute deferred compensation within the meaning of Section 409A of the
Code provided under this Agreement shall be made or provided in accordance with
the requirements of Section 409A of the Code, including that (A) in no event
shall reimbursements by the Company under this Agreement be made later than the
end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided, that the Executive shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred (or, in connection with reimbursement for a contest
related to an Anticipatory Termination, following the calendar year in which
such contest is finally resolved); (B) the amount of in-kind benefits that the
Company is obligated to pay or provide in any given calendar year shall not
affect the in-kind benefits that the Company is obligated to pay or provide in
any other calendar year; (C) the Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (D) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Executive’s remaining lifetime (or if longer, through the
20th anniversary of the Effective Date).

(iii) Delayed Payment. Notwithstanding anything herein to the contrary, in the
event that any amounts payable or benefits to be provided to the Executive under
Section 5 constitute deferred compensation within the meaning of Section 409A of
the Code, (A) if the Executive is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination) (a
“Specified Employee”), amounts that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code that would
otherwise be payable on account of the Executive’s separation from service
during the six-month period immediately following the Date of Termination shall
instead be paid, with Interest, on the first business day after the date that is
six months following the Executive’s “separation from service” within the
meaning of Section 409A of the Code (the “Delayed Payment Date”); and (B) if the
Executive dies following the Date of Termination and prior to the payment of the
any amounts delayed on account of Section 409A of the Code, such amounts shall
be paid to the personal representative of the Executive’s estate within 30 days
after the date of the Executive’s death



--------------------------------------------------------------------------------

(iv) Rabbi Trust. In the event the payments to be provided to the Executive
under Section 5(a) are not to be paid until the Delayed Payment Date, then
within five business days of the Executive’s Date of Termination, the Company
shall deliver cash, in an amount equal to the aggregate of the cash amounts
payable under Section 5(a) (plus the estimated Interest) to a “rabbi trust” (the
“Trust”) to be established by the Company with a nationally recognized financial
institution as trustee (the “Trustee”) to be held by the Trustee pursuant to the
terms of the trust agreement entered into between the Company and the Trustee
prior to the Effective Date; provided, however, that the Trust shall not be
funded if the funding thereof would result in taxable income to the Executive by
reason of Section 409A(b) of the Code; and provided, further, in no event shall
any Trust assets at any time be located or transferred outside of the United
States, within the meaning of Section 409A(b) of the Code. Any fees and expenses
of the Trustee shall be paid by the Company.

(l) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

 

  [Officer] EXECUTIVE By:  

 

  [Executive]